Mr. Justice Trunkey
delivered the opinion of the Court, January 4th, 1886.
Two classes of persons are made subjects of proceedings under the Act of May 14th, 1874, “ to provide for the custody of insane persons charged with and acquitted or convicted of crime.” 1. Any person who is imprisoned within this Commonwealth, convicted of any crime whatsoever. 2. Any person who is imprisoned charged with any crime and acquitted on the ground of insanity.
Application for removal of any person to a hospital for the insane may be made “ to the Court hereinafter named, or any law judge thereof;” that is, to “any judge learned in the law *342of any court within this Commonwealth having immediate cognizance of the crime with which such prisoner is charged, or of the court by which such prisoner has been convicted.” Clearly the court, or any law judge thereof, by which the prisoner was convicted has jurisdiction of one class. In all other cases the prisoner is one who has been tried and acquitted on the ground of insanity, and application shall be made to the court, or a law judge thereof, having immediate cognizance of the crime with which such prisoner is charged. Is it possible that any court can have cognizance of such crime other than a court in the county where the prisoner was tried ? The context shows that “ cognizance ” is used in the sense of “ the right to take notice of and determine a cause.” That right exists only where the crime was committed, or in a county where the prisoner may be legally tried. The Courts of Oyer and Terminer have jurisdiction of all crimes. It is not the intendment of the statute to give that court, or any other criminal court, in any county, jurisdiction of applications relative to prisoners tried and convicted, or acquitted on the ground of insanity, in the courts of other counties.
It is suggested in the argument by the defendant in error, that the Legislature intended that when the prisoner was confined in the jail of the county wherein he had been tried, the court of that county should pass on the question of insanity and order the removal; and that when the prisoner is in a penitentiary the court of corresponding jurisdiction in the county where the penitentiary is located, should have the power to act. Had such been the intent, how easily it could have been expressed. But, instead, it is reasonably well expressed that as to persons in one class, whether in jail or penitentiary, ajDplication should be made to a court or judge in the county where the prisoner was convicted; and as to prisoners of the other class, the application shall be made to the court or judge in the county or district where there could be lawful trial of the prisoner.
The defendant’s first and third points should have been affirmed, but they were reversed and the verdict taken subject thereto.
Judgment reserved, and now judgment is entered for the defendant non obstante veredicto.